United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS         January 7, 2004
                      FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 03-20305


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARTIN MACIAS-CRUZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-898-ALL
                      --------------------

                      ON PETITION FOR REHEARING

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

     IT IS ORDERED that the petition for rehearing is GRANTED,
and the panel’s opinion is VACATED. IT IS FURTHER ORDERED that
the parties supplement the record with a transcript of Macias’s
1998 deportation hearing.